Citation Nr: 0003052	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  93-24 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	John R. Beasley, Esq.


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967.  He had additional active duty service in 
support of Operation Desert Storm from March 19 to August 15, 
1991.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating action of 
the No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board previously remanded the case in November 1995 and 
November 1998 for additional development. 


FINDINGS OF FACT

The veteran's claim of service connection for diabetes 
mellitus is plausible.  


CONCLUSION OF LAW

The claim of service connection for diabetes mellitus is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the present case, the evidence of record includes 
diagnoses of diabetes mellitus and statements from two 
private physicians to the effect that the veteran's pre-
existing condition was aggravated by his active duty service.  
Under these circumstances, the Board finds that the veteran's 
claim is plausible and thus well grounded.  See Savage; 
Caluza, supra.


ORDER

The claim of service connection for diabetes mellitus is well 
grounded and to this extent the appeal is allowed.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a). 

When the Board last reviewed the veteran's appeal in November 
1998, it was noted that an August 1998 statement from Dr. 
Robinson had been submitted directly to the Board without a 
waiver of RO review.  See 38 C.F.R. § 20.1304 (1999).  The 
Board remanded the case in order to afford the RO the 
opportunity to review that evidence.  In addition, the RO was 
instructed to contact Dr. Robinson and offer him the 
opportunity to supplement his statement, detailing the 
reasoning behind his conclusion. 

In a December 1998 letter, the RO contacted Dr. Robinson and 
offered him the opportunity to provide supplemental 
statements regarding his conclusion that the veteran's 
condition was aggravated by physical and emotion stress 
experienced during Operation Desert Storm.  To date, however, 
there has been no response from Dr. Robinson.  

While the RO reviewed the evidence submitted in August 1998 
and obtained a VA medical opinion as requested by the Board, 
evidence which was recently submitted necessitates another 
remand to the RO.  In November 1999, the veteran's wife 
submitted a November 1999 statement of a Dr. W. R. Young 
directly to the Board.  Under the provisions of 38 C.F.R. 
§ 20.1304 (c), any evidence submitted to the Board and 
accepted as timely must be referred to the RO for review and 
the preparation of a supplemental statement of the case 
unless that procedural right is waived by the veteran in 
writing.  In this case, the veteran has not waived that 
procedural right in writing.  As such, the Board must refer 
the evidence to the RO for additional review.  

The Board notes that the recently submitted statement by Dr. 
Young includes that physician's conclusion that the veteran's 
diabetic condition was aggravated by active duty service in 
1991.  As noted by the Board in the earlier remand with 
regard to the August 1998 statement from Dr. Robinson, Dr. 
Young's statement does not detail the basis for his 
conclusion.  In addition, Dr. Young's statement does not 
indicate whether the veteran's condition was increased beyond 
the natural progression of the disease. 

On remand, the Board must review the recently submitted 
statement and prepare a supplemental statement of the case.  
In addition, Dr. Young should be given the opportunity to 
supplement his November 1999 statement with more specific 
information, including any reference to the medical 
literature, detailing the reasoning behind his conclusion.  
The RO should also contact Dr. Robinson again and advise him 
of the opportunity to supplement his own August 1998 
statement. 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
diabetes mellitus since March 1999.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The RO should contact Dr. W. R. 
Young, and offer him the opportunity to 
supplement his earlier statement 
concerning his conclusion that the 
veteran's diabetic condition was 
aggravated by his service during 
Operation Desert Storm.  He should be 
asked to comment on whether the veteran's 
condition underwent an increase in 
disability during service which was not 
due to the natural progress of the 
disease.  

3.  The RO should contact Dr. R. P. 
Robinson again and offer him the 
opportunity to supplement his earlier 
statement concerning his conclusion that 
the physical and emotional stress 
experienced by the veteran during 
Operation Desert Storm hastened the need 
to begin insulin therapy for his diabetes 
mellitus.  He should be asked to comment 
on whether the veteran's condition 
underwent an increase in disability 
during service which was not due to the 
natural progress of the disease.  

4.  Thereafter, if, and only if, either 
of the private physicians supplements 
his/her earlier statement, the RO should 
refer the veteran's claims folder to an 
appropriate VA physician for an opinion 
as to whether the veteran's diabetes 
mellitus underwent an increase in 
severity during service, to include 
whether any increase in disability during 
service was due to the natural progress 
of the disease.  The claims folder must 
be made available to the physician for 
use in the study of the veteran's case.  
The examiner should specifically comment 
on the supplemental information submitted 
by either private physician.  

5.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case which addresses all evidence of 
record and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



